IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40187
                         Conference Calendar



JOSEPH LABOSCO,

                                           Petitioner-Appellant,

versus

MICHAEL PURDY, Warden,

                                           Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-00-CV-4
                      --------------------
                         August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Joseph LaBosco, federal prisoner #29463-053, appeals the

district court’s denial, as not taken in good faith, of his

motion to proceed in forma pauperis on appeal.    LaBosco argues

that, since he cannot file a successive § 2255 motion, his only

available remedy to challenge his illegal incarceration is a

§ 2241 petition.   LaBosco contends that a § 2255 motion is

inadequate or ineffective because any attempt to file such a

motion would be dismissed as successive.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40187
                               -2-

     LaBosco’s argument is foreclosed by Fifth Circuit precedent.

See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. May 3, 2000)

(a prior unsuccessful § 2255 motion, or the inability to meet the

Anti-terrorism and Effective Death Penalty Act of 1996's “second

or successive” requirement does not make § 2255 inadequate or

ineffective because the petitioner is simply attempting to

circumvent the limitations on filing successive § 2255 motions).

Accordingly, his appeal is frivolous.    His motion for IFP is

denied, and his appeal dismissed.    See 5TH CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED.